Title: From George Washington to Thomas Jefferson, 28 April 1792
From: Washington, George
To: Jefferson, Thomas



[Philadelphia] Saturday ’forenoon 28th April 1792

In strict confidence the President of the U.S. sends the enclosed letter for the perusal of the Secretary of State. No other person has seen, or been made acquainted with the contents. It is necessary the Secretary should be informed of the circumstances related in the letter—’Tis possible, these politics may

have contributed to the change in the Spanish Ministry. I wish Mr Short was, or soon would be, at that Court. I think also Mr Morris should be urged to embrace every favourable moment to relieve this Country from the impositions laid by France on our (Tobacco) trade &ca.
